Citation Nr: 0410836	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  01-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for a hiatal hernia.

4.  Entitlement to service connection for a visual acuity 
disability.

5.  Entitlement to service connection for scarring of the liver, 
bladder, and gallbladder.

6.  Entitlement to service connection for a shortened cervix.

7.  Entitlement to service connection for angioedema and 
urticaria.

8.  Entitlement to service connection for hepatitis B.

9.  Entitlement to service connection for fibromyalgia.

10.  Entitlement to service connection for dysmenorrhea and 
amenorrhea.

11.  Entitlement to service connection for galactorrhea.

12.  Entitlement to service connection for a gynecological 
disorder other than dysmenorrhea, amenorrhea, or already service-
connected gynecological disorders (hysterectomy, uterine fibroids, 
and left salpingo-oophorectomy).

13.  Entitlement to an increased evaluation for lichen simplex, 
currently evaluated as 10 percent disabling.

14.  Entitlement to a determination of permanency of a total 
rating for the purpose of establishing entitlement to Dependents' 
Educational Assistance under Chapter 35 of the United States Code.

(The claim of entitlement to service connection for hypertension 
is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to August 
1981 and from May 1984 to October 1987 with additional service in 
the National Guard from August 1974 to December 1976.

This matter comes before the Board on appeal from rating decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In a decision dated May 28, 2002, the Board denied the veteran's 
claim for benefits for all of the issues listed above.  The Board 
found that new and material evidence had been received to reopen 
the veteran's claim for service connection for hypertension.  The 
issue was later the subject of additional evidentiary development 
by the Board in accordance with practices then in effect.  
Thereafter, the veteran filed an appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2003, the 
veteran's attorney and the VA's General Counsel filed a joint 
motion to vacate the Board's May 2002 decision, except for the 
decision to reopen the claim of service connection for 
hypertension, and remand the case for further action consent with 
the joint motion.  In August 2003, the Court granted the motion 
and remanded the case to the Board for readjudication.  

The Board wrote to the veteran in September 2003 and advised her 
that she had 90 days to submit additional evidence or argument in 
regard to her appeal.  The veteran responded that she had nothing 
further to submit in November 2003.  Her representative submitted 
additional argument on her behalf in February 2004.

In May 2002, a claim for an earlier effective date for the award 
of a 100 percent rating for a post-traumatic stress disorder, and 
claims for increased ratings for left salpingo-oophorectomy, scar 
from a Caesarian section delivery, and residuals of a hysterectomy 
were referred to the RO for further development as deemed 
necessary.  These issues are again referred to the RO.


REMAND

As noted in the Introduction section the veteran's case was before 
the Board in May 2002.  The Board denied the veteran's claims with 
the exception of reopening her claim of service connection for 
hypertension.  The veteran appealed to the Court and the Court 
issued an order in August 2003, granting a joint motion, which 
vacated the Board's decision as to the denied issues.

The joint motion suggested that the veteran had not been provided 
the required notice and assistance as required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) and VA's implementing 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The proper notice and assistance must be provided upon 
remand in order to comply with the Court order.

The veteran was seeking an increased rating for service connected 
lichen simplex as part of her appeal.  The Board notes that by 
regulatory amendment effective August 30, 2002, substantive 
changes were made to the schedular criteria for evaluating 
disabilities involving the skin.  See 67 Fed. Reg. 49,590-49,599 
(2002).  The RO has not yet had an opportunity to apply the new 
regulations in evaluating the veteran's lichen simplex and the 
veteran has not yet been apprised of the change in regulations.  
The change in regulations must be considered on remand following 
an updated VA examination of the veteran's service-connected 
disability.

The joint motion further maintained that the Board had relied on 
its own medical conclusions to decide that the veteran's 
galactorrhea, cervix shortening, and scarring of the liver, 
bladder and gallbladder did not constitute disabilities.  
Accordingly, a medical opinion will be sought to identify any 
possible disability and whether it is related to military service.

The veteran is also seeking service connection for a number of 
other issues.  The Board has determined that affording the veteran 
VA examinations would greatly assist in the evaluation of her 
claim.  Therefore, additional instructions for the necessary 
examinations are provided below.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and ensure that all 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).  The veteran should 
be specifically told of the information or evidence she should 
submit, if any, and of the information or evidence that VA will 
yet obtain with respect to her claims.  38 U.S.C.A. § 5103(a) 
(West 2002).  

2.  The RO should contact the veteran to obtain the names and 
addresses of all medical care providers who have treated her for 
any claimed disability that is the subject of the current appeal.  
After securing the necessary release(s), the RO should obtain 
those records that have not been previously secured.  

3.  The veteran should be afforded a VA dermatology examination to 
assess the current status of her service-connected lichen simplex 
and to address her claim for service connection for angioedema and 
urticaria.  The claims file and a copy of this remand should be 
provided to the examiner prior to the examination.  The examiner 
should provide a discussion of the veteran's current symptoms of 
her lichen simplex, being sure to address all areas of the body 
where this is present, to include the face.  The examiner's 
finding should be consistent with the regulations found at 38 
C.F.R. § 4.118 as recognized both before and after the changes of 
August 2002.

The examiner is also requested to provide an opinion as to whether 
the veteran carries a diagnosis of angioedema and urticaria.  If 
so, the examiner is further requested to provide an opinion as to 
whether it is at least as likely as not that any such condition is 
related to military service, or whether any such problem was 
caused or made worse by already service-connected disability.  The 
examiner should provide a complete rationale for all conclusions 
reached.

4.  The veteran should be provided an gynecological examination to 
evaluate her claims of galactorrhea, surgical residuals involving 
her cervix, whether there is any current evidence of dysmenorrhea 
and amenorrhea and whether is any evidence of any other 
gynecological disorder other than those for which service 
connection is already in effect.  With respect to the 
galactorrhea, the examiner is requested to provide an opinion as 
to whether the condition constitutes a disability as contemplated 
by the VA Schedule for Rating Disabilities at 38 C.F.R. Part 4.  
In regard to the veteran's cervix, the examiner is requested to 
provide an opinion as to whether any shortening of the cervix, 
that is a residual from the veteran's hysterectomy in 1994, 
constitutes additional disability, especially given that the 
veteran has undergone a hysterectomy that is already service 
connected.  The examiner is requested to provide an opinion as to 
whether there is any evidence of chronic dysmenorrhea and 
amenorrhea since June 1999 when the veteran submitted her current 
claim.  If so, does the condition constitute a disability under 
Part 4?  See 38 C.F.R. § 4.116.  Finally, the examiner is 
requested to identify any and all other gynecological conditions 
present and provide an opinion as to whether it is at least as 
likely as not that any diagnosed condition (other than 
hysterectomy, uterine fibroids, and left salpingo-oophorectomy) is 
related to the veteran's military service, or has been caused or 
made worse by already service-connected disability.  The examiner 
should provide a complete rationale for all conclusions reached.

5.  The veteran is also seeking entitlement to service connection 
for migraine headaches, gastrointestinal disorder, hiatal hernia, 
visual acuity disability, scarring of the liver, bladder and 
gallbladder, hepatitis B and fibromyalgia.  The veteran should be 
afforded the appropriate VA examinations to determine if each 
claimed disorder exists.  The claims file and a copy of this 
remand must be made available and reviewed by the examiner(s) 
prior to the examination.  All necessary tests should be conducted 
which the examiner(s) deems necessary.  The examiner(s) should 
review the results of any testing prior to completion of the 
report.  The respective examiners are requested to provide an 
opinion as to whether it is at least as likely as not that the 
claimed disorder is related to the veteran's military service, or 
has been caused or made worse by already service-connected 
disability.  The examiner should provide a complete rationale for 
all conclusions reached.

(The veteran should be advised that failure to appear for any 
examination as requested, and without good cause, could adversely 
affect her claim, to include denial.  See 38 C.F.R. § 3.655 
(2003)).

6.  After undertaking any other development deemed appropriate, 
the RO should re-adjudicate the issues on appeal.  If any benefit 
sought is not granted, the veteran and her representative should 
be furnished with a supplemental statement of the case and 
afforded an opportunity to respond before the record is returned 
to the Board for further review.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran until she 
is notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).

